HENRY, J.,
concurring in part and dissenting in part.
Although I agree with many aspects of the majority’s opinion, I write separately to express my concerns with its approach to excessive force claims, as well its application of the newly articulated excessive force rule to the Cortez’s claims. In my view, the rule announced by the majority does not comport with Fourth Amendment jurisprudence. The Supreme Court has often cautioned that the reasonableness of a particular use of force depends upon the totality of the circumstances, and that this reasonableness standard, the amendment’s “touchstone,” Ohio v. Robinette, 519 U.S. 33, 39, 117 S.Ct. 417, 136 L.Ed.2d 347 (1996) (internal quotation marks omitted), must be reviewed with “careful attention to the facts and circumstances of each particular case.” Graham v. Connor, 490 U.S. 386, 396, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989). “In applying this test, [the Court has] consistently eschewed bright-line rules, instead emphasizing the fact-specific nature of the reasonableness inqui*1003ry.” Robinette, 519 U.S. at 39, 117 S.Ct. 417.
Mindful of these concerns, I concur in the result of this opinion except with respect to Tina Cortez’s excessive force claim. In my view, Ms. Cortez’s excessive force claim is not subsumed in her wrongful detention claim. Moreover, the district court properly concluded that the defendant officers are not entitled to qualified immunity on that claim. Viewing the record in the light most favorable to Ms. Cortez, the officers violated her clearly established right to be free from excessive force.

I. Inapplicability of the Eleventh Circuit Rule

Under the Eleventh Circuit’s rule discussed in the majority opinion, “a claim that any force in an illegal stop or arrest is excessive is subsumed in the illegal stop or arrest claim and is not a discrete excessive force claim.” Maj. Op. at 996 (quoting Jackson v. Sauls, 206 F.3d 1156, 1171 (11th Cir.2000)). We must be careful not to take this rule out of its narrow context. In Jackson, the Eleventh Circuit was addressing a qualified immunity defense when the plaintiffs had advanced two separate legal theories for their excessive force claims: (1) that any force was excessive because the stop was illegal, and (2) that even if the stop was legal, the defendants used excessive force. Jackson, 206 F.3d at 1170. After explaining that its prior precedent in Williamson v. Mills, 65 F.3d 155, 158-59 (11th Cir.1995) (per curiam) had held that “a claim that any force used during a false arrest is excessive is subsumed in the false arrest claim itself,” the court went on to explain that
Williamson’s rule makes sense because if a stop or arrest is illegal, then there is no basis for any threat or any use of force, and an excessive force claim would always arise but only collaterally from the illegal stop or arrest claim. The correct analysis is that the excessive force claim is subsumed in the illegal stop or arrest claim, as recognized in Williamson, where a “plaintiff contends the force was excessive because there was no basis for any force.”
Id. at 1171.
I do not believe this rule applies in the circumstances presented here. In Williamson and Jackson, the plaintiffs specifically alleged that any use of force was, per se, unreasonable simply because the stop or arrest was illegal. See Jackson, 206 F.3d at 1170-71 (“Plaintiffs assert that because there was no basis for the stop and no governmental interest at stake, any use of force, however minimal, was more than reasonably necessary and excessive.”); Williamson, 65 F.3d at 158 (“[The plaintiff] argues that there was no need for any force as the force was used to accomplish an unlawful arrest.”) (internal quotation marks omitted). Here, the Cortezes do not make such an argument, either in their complaint or on appeal. Their complaint specifically hinges the excessive force claim on the following facts: “including but not limited to grabbing Plaintiffs and pulling them out of their home, seizing the telephone from Tina Cortez, and handcuffing Rick Cortez unnecessarily tightly while interrogating him.” Aplts’ Appx. at 25 (Am. Compl., dated Mar. 10, 2003). Their appellate brief certainly advocates the position that the police unlawfully detained or arrested them, but neither of the plaintiffs hints that his or her excessive force claims rest solely on the fact that he or she was unlawfully seized. See Aples’ Br. at 22-24 (“Mr. Cortez complained to the officer ... that the handcuffs were so tight that they were causing him pain.... Defendant McCauley grabbed Tina Cortez by the arm, prevented her from using her *1004telephone, and removed her from her home.... ”)• Therefore, even if I believed the Eleventh Circuit rule was appropriate, I would not apply it in the circumstances of this case.

II. Tina Cortez’s Excessive Force Claim

Pursuant to the analytical framework outlined in the majority opinion, the only way that Ms. Cortez could recover for a claim of excessive force is if she was lawfully subjected to an investigative detention. I have already explained the problems I perceive in adopting the majority’s approach to excessive force claims, but even pursuant to that approach, I believe the officers’ alleged conduct violated Ms. Cortez’s clearly established constitutional right to be free from excessive force.
In order to overcome the defendants’ claim of qualified immunity, Mr. and Ms. Cortez must show that the defendants’ actions violated a specific constitutional right and that the right was clearly established at the time of the conduct at issue. See Oliver v. Woods, 209 F.3d 1179, 1185 (10th Cir.2000). The Tenth Circuit has held that, in order for the right to be clearly established, “there must be a Supreme Court or Tenth Circuit decision on point, or the clearly established weight of authority from other courts must have found the law to be as the plaintiff maintains.” Medina v. City of Denver, 960 F.2d 1493, 1498 (10th Cir.1992). Recently, however, the Supreme Court explained that “officials can still be on notice that their conduct violates established law even in novel factual circumstances.” Hope v. Pelzer, 536 U.S. 730, 741, 122 S.Ct. 2508, 153 L.Ed.2d 666 (2002). The “salient question ... is whether the state of the law [at the time of the incident] gave the [defendants] fair warning” that their conduct was unconstitutional. Id.
The right to make a lawful investigatory detention “necessarily carries with it the right to use some degree of physical coercion or threat thereof to effect it.” Graham, 490 U.S. at 396, 109 S.Ct. 1865. Any claim that an officer used excessive force “in the course of an arrest, investigatory stop, or other ‘seizure’ of a free citizen should be analyzed under the Fourth Amendment and its ‘reasonableness standard.’ ” Id. at 395, 109 S.Ct. 1865. In the context of a Terry stop/investigative detention, the Tenth Circuit has held that police officers may “ ‘take such steps as [are] reasonably necessary to protect their personal safety and to maintain the status quo.’ ” United States v. Perdue, 8 F.3d 1455, 1462 (10th Cir.1993) (quoting United States v. Hensley, 469 U.S. 221, 235, 105 S.Ct. 675, 83 L.Ed.2d 604 (1985)).
With respect to Ms. Cortez, the officers involved should have known that they were permitted to use only as much force as was necessary to secure their own safety and maintain the status quo. Under prior case law in the Tenth Circuit, officers are required to articulate specific justifications for uses of force during an investigative detention, such as locking a person in a police cruiser. See, e.g., Perdue, 8 F.3d at 1464 (explaining that “historically, the maximum level of force permissible in a standard Terry stop fell short of placing the suspect in ‘custody’ for the purposes of triggering Miranda,” but that if circumstances indicate a suspect is armed or dangerous, then it is permissible for officers to use “other measures of force more traditionally associated with the concepts of ‘custody’ ” such as “placing suspects in police cruisers [or the] drawing of weapons”); United States v. Merkley, 988 F.2d 1062, 1064 (10th Cir.1993) (permitting the display of firearms and the use of handcuffs during a Terry stop when officers had reason to believe the suspect was dangerous).
*1005The defendants assert that if they had left Ms. Cortez in her home alone, she could have destroyed evidence related to her husband’s alleged child molestation, but they have provided no particularized facts on which to base this claim. Moreover, viewing the facts in the light most favorable to Ms. Cortez, the level of force the defendants used against Ms. Cortez was unreasonable in relation to the threat that she presented. Although it is generally permissible to hold a person by the arm during an investigative detention, defendants have not articulated any reasonable safety concerns or flight concerns that would justify the extra force that they used against Ms. Cortez — escorting her from her bedroom in the middle of the night and keeping her in a locked police vehicle for nearly an hour. Therefore, despite the fact that Ms. Cortez’s claim may present a novel issue of fact for this circuit, the officers had “fair warning” that their alleged conduct was unconstitutional under clearly established precedent in the Tenth Circuit.